*793The petitioner, a fire department’s competitive “drill team,” is a member of the respondent New York State Volunteer Firemen’s Parade and Drill Team Captains Association, Inc. (hereinafter the Association), an incorporated, voluntary association. In the instant hybrid proceeding and action, the petitioner challenges a particular rule promulgated by the Association. However, the petitioner failed to demonstrate any basis for annulling that rule (see CPLR 7803 [3]). Accordingly, the Supreme Court properly, in effect, denied that branch of the petition which was to annul the rule. The Supreme Court, however, should not have dismissed the cause of action for declaratory relief; rather, since this is, in part, a declaratory judgment action, the Supreme Court should have included in the judgment appealed from an appropriate declaration in favor of the Association (see Lanza v Wagner, 11 NY2d 317, 324 [1962], appeal dismissed 371 US 74 [1962], cert denied 371 US 901 [1962]). Spolzino, J.P., Covello, Angiolillo and Chambers, JJ., concur.